              Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 1 of 53 Page ID #:191
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means                        տ Original    տ Duplicate Original



                                              UNITED STATES DISTRICT COURT
                                                                                  for the
                                                                     Central District of California

                          In the Matter of the Search of                             )
                  (Briefly describe the property to be searched or identify the      )
                                  person by name and address)                        )       Case No. 2:20-MJ-04864
                               9816 Belmont Street                                   )
                               Bellflower, CA 90706                                  )
                                                                                     )
                                                                                     )
                                                                                     )


                  WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

       See Attachment A-2

        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):

       See Attachment B

       Such affidavit(s) or testimony are incorporated herein by reference and attached hereto.

          YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
            in the daytime 6:00 a.m. to 10:00 p.m.                       at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.
          Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
            for       days (not to exceed 30)               until, the facts justifying, the
                                                                                          he later specific date of                                 .


Date and time issued:              $0
                                                                                                                 JJudge’s
                                                                                                                    d ’ signature
                                                                                                                          i  t

City and state:               Los Angeles, CA                                               HON. CHARLES F. EICK, Magistrate Judge
                                                                                                               Printed name and title

AUSA: Ranee A. Katzenstein (X2432)
              Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 2 of 53 Page ID #:192
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (Page 2)
(Page 2)
                                                                              Return
Case No.:                                 Date and time warrant executed:                 Copy of warrant and inventory left with:
2:20-MJ-04864                             10/20/20 at 7:30 am                             Gabriella Llerenas' daughter
Inventory made in the presence of :
   Michael Blas
Inventory of the property taken and name of any person(s) seized:
  Please see the following five pages.




                                                                          Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:     10/26/20
                                                                                                 Executing officer’s signature

                                                                               Michael Blas, ASAC
                                                                                                    Printed name and title
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 3 of 53 Page ID #:193
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 4 of 53 Page ID #:194
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 5 of 53 Page ID #:195
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 6 of 53 Page ID #:196
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 7 of 53 Page ID #:197
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 8 of 53 Page ID #:198




                                ATTACHMENT A-2

      SUBJECT PREMISES 2 is located at 9816 Belmont Street,

Bellflower, CA 90706.      SUBJECT PREMISES 2 is part of a single

story beige stucco commercial building, which also includes

three other similar spaces assigned to three separate

businesses.     There is a large, single-pane glass window filling

approximately four fifths of the bottom half of the façade of

SUBJECT PREMISES 2.      A white paper sign, visible through the

center of the window, says “CDL Income Tax Services (310) 714-

8012 Cellular.”     The area below this window is faced with red

bricks.    To the right of the window is the entrance to SUBJECT

PREMISES 2. The numerals “9816” appear in black in a yellow,

lozenge shaped sign affixed above the entrance, which includes a

white metal security screen door.

      SUBJECT PREMISES 2 includes all attached and unattached

rooms, attics, garages, vehicles on the driveway and/or parked

on the street directly outside the premises, storage areas and

units, boxes, safes, lockers, bags, trash bins or bags, trash

areas, mailboxes, any other common areas associated with the

premises (such as a common mail receiving area), and any

containers found in the aforementioned areas.

      SUBJECT PREMISES 2 are further described in the photo

comprising Exhibit 2, below.
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 9 of 53 Page ID #:199




                                EXHIBIT 2
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 10 of 53 Page ID #:200




                               ATTACHMENT B

I.    ITEMS TO BE SEIZED

            The items to be seized are evidence, contraband,

fruits, and/or instrumentalities of violations of Title 18,

United States Code, Sections 1029 (Fraud and Related Activity in

Connection with Access Devices), 1040 (Fraud in Connection with

Emergency Benefits), 1341 (Mail Fraud), 1343 (Wire Fraud) and

1349 (Attempt and Conspiracy to commit Mail Fraud) (the “SUBJECT

OFFENSES”):

            a.    For the period of January 1, 2020, to the

present, records, documents, correspondence, faxes, and e-mails

sent to and received from any individual regarding eligibility

for, applications for and/or the receipt of Unemployment

Insurance, including obtaining and using debit cards to access

Unemployment benefits.

            b.    For the period of January 1, 2020, to the

present, records, documents, correspondence, faxes, and e-mails

sent to and received from any State Workforce Agency including

the California Employment Development Department, including any

applications for Unemployment Insurance.

            c.    For the period of January 1, 2020, to the

present, records and documents containing information, including

Personally Identifiable Information, e.g., names, Social

Security Numbers, dates of birth, addresses, phone numbers, and

driver’s license numbers, to be used in support of any

application for Unemployment Insurance, and/or any claim of

continuing eligibility for Unemployment Insurance.



                                     1
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 11 of 53 Page ID #:201




            d.    For the period of January 1, 2020, to the

present, checks and EBP cards received from any State Workforce

Agency including the California Employment Development

Department.

            e.    For the period of January 1, 2020, to the

present, payroll and personnel records, receipts, IRS Forms W-2,

IRS Forms W-4, IRS Forms 1099, State and Federal Tax Returns.

            f.    Copies of and actual driver licenses, state

identification cards, passports, and other forms of

identification.

            g.    Indicia of occupancy, residency, control, and/or

ownership of the SUBJECT PREMISES, including utility bills,

telephone bills, loan payment receipts, rent documents, keys,

photographs, and bank records.

            h.    For the period of January 1, 2020, to the

present, bank records or records received from financial

institutions, including debit cards; correspondence regarding

debit card accounts; wire transfer records; bank statements and

associated transactional records; money drafts; letters of

credit; safety deposit box keys and records; checkbooks; money

wrappers; money containers; income tax records; payroll records;

credit cards; and any other records of financial transactions

that reflect the disposition and/or allocation of monies.

            i.    Cash or cash equivalents such as pre-paid cards

in excess of $500.




                                     2
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 12 of 53 Page ID #:202




            j.    For the period of January 1, 2020, to the

present, records relating to the acquisition, secreting,

transfer, concealment, and/or expenditure of money.

            k.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the SUBJECT OFFENSES, and forensic copies thereof.

            l.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                  i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                  ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                  iii. evidence of the attachment of other devices;

                  iv.   evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                  v.    evidence of the times the device was used;




                                     3
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 13 of 53 Page ID #:203




                  vi.     passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                  vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;

                  viii.        records of or information about

Internet Protocol addresses used by the device;

                  ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

      2.    As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

      3.    As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output



                                      4
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 14 of 53 Page ID #:204




devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.

II.   SEARCH PROCEDURE FOR DIGITAL DEVICES

      4.    In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

            a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.         The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.           The

government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

            b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                  i.   The search team may subject all of the data

contained in each digital device capable of containing any of



                                     5
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 15 of 53 Page ID #:205




the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.      The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.

                  ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                  iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

            c.    The search team will not seize contraband or

evidence relating to other crimes outside the scope of the items

to be seized without first obtaining a further warrant to search

for and seize such contraband or evidence.

            d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

            e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

            f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling



                                     6
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 16 of 53 Page ID #:206




within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital

device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

            g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

            h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

      5.    The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.




                                     7
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 17 of 53 Page ID #:207




        6.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:

             a.   Any digital device capable of being used to

commit, further, or store evidence of the offenses listed above;

             b.   Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

             c.   Any magnetic, electronic, or optical storage

device capable of storing digital data;

             d.   Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

             e.   Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

             f.   Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

             g.   Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

        7.   During the execution of this search warrant, law

enforcement is permitted to: (1) depress GABRIELLA LLERENAS’ and

CARLOS LLERENAS’ thumb and/or fingers onto the fingerprint

sensor of the device (only when the device has such a sensor),

and direct which specific finger(s) and/or thumb(s) shall be



                                     8
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 18 of 53 Page ID #:208




depressed; and (2) hold the device in front of GABRIELLA

LLERENAS’ and CARLOS LLERENAS’ face with his or her eyes open to

activate the facial-, iris-, or retina-recognition feature, in

order to gain access to the contents of any such device.            In

depressing a person’s thumb or finger onto a device and in

holding a device in front of a person’s face, law enforcement

may not use excessive force, as defined in Graham v. Connor, 490

U.S. 386 (1989); specifically, law enforcement may use no more

than objectively reasonable force in light of the facts and

circumstances confronting them.

      8.    The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                     9
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 19 of 53 Page ID #:209




                                 AFFIDAVIT

      I, Colin R McNulty, declare and state as follows:
                             I. INTRODUCTION

            I am a Special Agent (“SA”) with the United States

 Department of Labor (“DOL”), Office of Inspector General

 (“OIG”), and have served in this capacity for three years.            I am

 presently assigned to the Las Vegas field office.          My

 responsibilities as a DOL-OIG Special Agent include

 investigating unemployment insurance fraud, mail fraud, identity

 theft, as well as other related crimes.         I am a graduate of the

 Federal Law Enforcement Training Center (FLETC) in Glynco,

 Georgia.    As part of the training provided at FLETC, I

 successfully completed the Basic Training course, which included

 courses in criminal and constitutional law.         Prior to my

 employment with DOL-OIG I was employed as a Federal Air Marshal.


                        II. PURPOSE OF AFFIDAVIT

            I make this affidavit in support of an application for

 warrants to search the single family residence of located at

 17033 La Mina Lane, Perris, CA 92570-9835 (SUBJECT PREMISES 1),

 and the business office of CDL Income Tax Services located at

 9816 Belmont Street, Bellflower, CA 90706 (SUBJECT PREMISES 2),

 which are described in Attachments A-1 and A-2, for evidence,

 fruits and instrumentalities of violations of Title 18, United

 States Code, Sections 1029 (Fraud and Related Activity in




                                     1
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 20 of 53 Page ID #:210




 Connection with Access Devices), 1 1040 (Fraud in Connection with

 Emergency Benefits), 2 1341 (Mail Fraud), 3 1343 (Wire Fraud), 4 and

 1349 5 (Conspiracy to Commit Mail Fraud) (collectively, the

 “SUBJECT OFFENSES”), as described more fully in Attachment B.

 Attachments A-1 and A-2, and Attachment B are incorporated by

 reference herein.




      1Among other offenses, 18 U.S.C § 1029 provides that
whoever “knowingly and with intent to defraud possesses fifteen
or more devices which are counterfeit or unauthorized access
devices” shall be guilty of an offense against the United
States. 18 U.S.C. § 1029(a)(4). The statute provides that the
term “unauthorized access device” includes any access device
that is “obtained with intent to defraud.” 18 U.S.C.
§ 1029(e)(3).
     2 Section 1040 of Title 18 provides that whoever “(1)
falsifies, conceals, or covers up any trick, scheme or device
any material fact; or (2) makes any materially false,
fictitious, or fraudulent statement or representation, or makes
or uses any false writing or document knowing the same to
contain any materially false, fictitious, or fraudulent
statement or representation, in any matter involving any benefit
authorized . . . . transmitted, transferred, disbursed, or paid
in connection a major disaster declaration under section 401 of
the Robert T. Stafford Disaster Relief and Emergency Assistance
Act (42 U.S.C. 5191)” where the payment of the benefit affects
interstate commerce or the benefit is at any point transmitted
in the mail, shall be guilty of an offense against the United
States.
      3Section 1341 of Title 18 provides that whoever, having
devised a scheme to defraud, or for obtaining money or property
by means of false or fraudulent pretenses, representations or
promises, uses the mail to execute such scheme, shall be guilty
of an offense against the United States.
     4 Section 1343 of Title 18 provides that whoever, having
devised a scheme to defraud, or for obtaining money or property
by means of false or fraudulent pretenses, representations or
promises, uses interstate wirings to execute such scheme, shall
be guilty of an offense against the United States.
      5Section 1349 of Title 18 provides that whoever attempts or
conspires to commit mail fraud shall be guilty of an offense
against the United States.



                                     2
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 21 of 53 Page ID #:211




            The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from other agents and witnesses.           This

affidavit is intended to show merely that there is sufficient

probable cause for the requested warrant and does not purport to

set forth all of my knowledge of or investigation into this

matter.    Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.


                      III. PREMISES TO BE SEARCHED

            SUBJECT PREMISES 1 is residential property located at

 17033 La Mina Lane, Perris, CA 92570-9835.         The property is

 surrounded by a white fence that bears the number 17033.

 SUBJECT PREMISES 1 includes a one-story ranch house that is

 painted in two brownish colors with beige trim and has a brown

 tile roof.    A three-car garage, with a double-wide door on the

 left and a single door on the right, is on the left side of the

 house and is reached by a paved driveway.         The front door of the

 house is a double door with large glass windows. SUBJECT

 PREMISES 1 also includes a separate, two-bedroom casita behind

 the main house, a cabin with a kitchenette, and a covered RV

 storage/horse shelter.       SUBJECT PREMISES 1 is more fully

 described in Attachment A-1, which includes photographs of

 SUBJECT PREMISES 1 as Exhibit 1.

            SUBJECT PREMISES 2 is located at 9816 Belmont Street,

 Bellflower, CA 90706.      SUBJECT PREMISES 2 is part of a single



                                     3
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 22 of 53 Page ID #:212




 story beige stucco commercial building, which also includes

 three other similar spaces assigned to three separate

 businesses.    There is a large, single-pane glass window filling

 approximately four fifths of the bottom half of the façade of

 SUBJECT PREMISES 2.     A white paper sign, visible through the

 center of the window, says “CDL Income Tax Services (310) 714-

 8012 Cellular.”     The area below this window is faced with red

 bricks.   To the right of the window is the entrance to SUBJECT

 PREMISES 2.    The numerals “9816” appear in black in a yellow,

 lozenge shaped sign affixed above the entrance, which includes a

 white metal security screen door.        SUBJECT PREMISES 2 is more

 fully described in Attachment A-2, which includes a photograph

 of SUBJECT PREMISES 2 as Exhibit 2.


                    IV. STATEMENT OF PROBABLE CAUSE

      A.    Summary of Probable Cause

            The U.S. DOL-OIG, California Employment Development

 Department (“EDD”), United States Postal Inspection Service, and

 Social Security Administration-Office of Inspector General are

 investigating a fraudulent scheme in which the perpetrators

 fraudulently apply for and obtain Unemployment Insurance (“UI”)

 benefits under the Pandemic Unemployment Assistance (“PUA”)

 provision of the federal CARES Act, a provision that is designed

 to help unemployed individuals obtain UI benefits as part of the

 nation’s response to the economic harms caused by COVID-19.

            The investigation has obtained evidence that GABRIELA

 LLERENAS (“LLERENAS”), also known as (aka) “Maria G. Sandoval,”



                                     4
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 23 of 53 Page ID #:213




 has filed and caused the filing with EDD of fraudulent UI

 benefits claims that falsely assert the named claimants are

 self-employed independent contractors who were negatively

 affected by the COVID-19 pandemic, triggering eligibility for UI

 benefits under the PUA provision of the CARES Act.          The UI

 applications submitted in furtherance of the scheme falsely

 report inflated income to EDD for the named claimants in order

 to receive the maximum benefit amount.        By falsely asserting

 that the claimants are residents who worked in California and

 are eligible for UI benefits, LLERENAS misrepresents that the

 named claimants are entitled to UI benefits administered by EDD

 when, in fact, they are not.

             The submission of the applications for UI benefits

 causes mailings to the addresses provided on the applications,

 including mailings of Electronic Bill Payment (“EBP”) debit

 cards administered by Bank of America (“BofA”) that are used to

 access the fraudulently obtained UI benefits.

             In some instances, LLERENAS charges a fee to prepare

 the UI application in the name of a claimant.          In these

 instances, the named claimant’s address is provided on the

 application (thereby concealing LLERENAS’ role) and the named

 claimant receives the EBP debit card and is expected to pay

 LLERENAS.    In other instances, the address provided on the UI

 application is controlled by LLERENAS’ or an associate,

 including ELIU ALMONTE MURILLO (“MURILLO”), who can use the EBP

 debit card that is sent to access the UI benefits directly.




                                     5
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 24 of 53 Page ID #:214




            LLERENAS has also defrauded and attempted to defraud

 at least one of the named claimants by falsely representing that

 she is employed by EDD and can control the distribution of UI

 benefits, and then demanding additional payment from the named

 claimant in return for “releasing” the benefits.

            The fraudulent UI claims are submitted electronically

 using three IP addresses that are registered to SUBJECT PREMISES

 1 and 2.    Two of the IP addresses used to submit at least 137 UI

 claims to EDD as part of the scheme are registered to SUBJECT

 PREMISES 1.    Publicly available information indicates that

 SUBJECT PREMISES 1 is owned by LLERENAS and CARLOS LLERENAS, and

 vehicles registered to LLERENAS have been observed parked in the

 driveway of SUBJECT PREMISES 1.         CARLOS LLERENAS has identified

 SUBJECT PREMISES 1 as his residence on his California Driver’s

 License.    The third IP address used to submit to EDD the

 remaining 66 claims that have been identified to date as part of

 the scheme is registered to SUBJECT PREMISES 2.          Publicly

 available information shows that SUBJECT PREMISES 2 is an income

 tax preparation business controlled by CARLOS LLERENAS.


      B.    Unemployment Benefits

            Since 1935, The U.S. Department of Labor’s

Unemployment Insurance (UI) program has provided unemployment

benefits to eligible workers who become unemployed through no

fault of their own.      This program ensures that at least a

significant portion of the necessities of life -- most notably

food, shelter, and clothing -- are met on a weekly basis while



                                     6
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 25 of 53 Page ID #:215




the worker seeks employment.       UI beneficiaries who meet the

requirements of the applicable state law are eligible for this

temporary financial assistance.          Each state administers a

separate UI program within the guidelines established by Federal

law.   In the state of California, EDD administers the UI program

for residents and others physically performing work activities

in California.

            Generally speaking, regular UI claimants must be:

(1) unemployed through no fault of their own; (2) able and

available for work; (3) willing to accept suitable work; and

(4) actively seeking work.


       C.   Pandemic Unemployment Assistance under the CARES Act

            On March 13, 2020, the President of the United States

 declared COVID-19 an emergency under the Robert T. Stafford

 Disaster Relief and Emergency Assistance Act.          As a result,

 Congress passed the Coronavirus Aid, Relief, and Economic

 Security Act (“CARES Act”), which the President signed into law

 on March 27, 2020.     The CARES Act provides over $2 trillion in

 economic relief protections to the American people from the

 public health and economic impacts of COVID-19.

            Prior to the enactment of the CARES Act, to be

 eligible for UI administered by EDD, a person must have been

 employed and worked in California and received at least a

 certain amount of wages from an employer in the 18 months

 preceding his/her UI benefits claim.         Because of this

 requirement, self-employed workers, independent contractors, and



                                     7
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 26 of 53 Page ID #:216




 employees with insufficient earnings were not eligible to

 receive regular UI benefits.

            The CARES Act established a new program – Pandemic

 Unemployment Assistance (“PUA”) -- to provide unemployment

 benefits during the COVID-19 pandemic to people who do not

 qualify for regular unemployment insurance benefits including

 business owners, self-employed workers, independent contractors,

 and those with a limited work history who are out of business or

 have significantly reduced their services as a direct result of

 the pandemic.    UI benefits provided under the PUA program are

 sometimes referred to as PUA benefits.

            Under the PUA provisions of the CARES Act, a person

 who is a business owner, self-employed worker, independent

 contractor, or gig worker can qualify for PUA benefits

 administered by EDD if he/she previously performed such work in

 California and is unemployed, partially unemployed, unable to

 work, or unavailable to work due to a COVID-19-related reason. 6

      6COVID-19 related reasons for being out of work include:
being diagnosed with COVID-19 or experiencing symptoms of COVID-
19 and seeking a medical diagnosis; being unable to work because
a health care provider advised self-quarantining due to concerns
related to COVID-19; having a household member who has been
diagnosed with COVID-19; providing care for a family or
household member who has been diagnosed with COVID-19; having
primary caregiving responsibility for a child or other household
member who is unable to attend school or another facility that
is closed as a direct result of the COVID-19 and the school or
facility care is required for the claimant to work; becoming the
breadwinner or major support for a household because the head of
household died due to COVID-19; the claimant has quit his/her
job due to COVID-19; the place of employment has closed due to
COVID-19; a job that the claimant was scheduled to start is no
longer available due to the COVID-19 public health emergency; or
the place of employment is inaccessible due to the COVID-19
public health emergency.



                                     8
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 27 of 53 Page ID #:217




 Examples of non-business-owner occupations that may qualify a

 person for PUA benefits are realtor, barber, hairstylist,

 freelance photographer, construction handyman/woman, gardener,

 and ride-share driver. 7

            EDD began accepting applications for PUA benefits on

 April 28, 2020.     To make benefits available as quickly as

 possible, payments are issued in phases.         If a claimant

 qualifies for PUA benefits, the minimum payments are as follows

 based on the claim’s start date:

            Phase 1: For claims with start dates from February 2

            to March 28, 2020, $167 per week for each week the

            claimant is unemployed due to COVID-19.

            Phase 2: For claims with start dates from March 29 to

            July 25, 2020, $167 plus $600 per week for each week

            the claimant is unemployed due to COVID-19.

            Phase 3: For claims with start dates from July 26 to

            December 26, 2020, $167 per week for each week the

            claimant is unemployed due to COVID-19.

            PUA applicants may be eligible for more than the

 minimum weekly benefit amount of $167 if their annual income for

 2019 reported on the PUA application meets a minimum threshold.




      7To be eligible, such person must also not be participating
in the UI Elective Coverage program. Under the provisions of
the California Unemployment Insurance Code (CUIC), employers may
elect Unemployment Insurance (UI) and State Disability Insurance
(SDI) or only Disability Insurance (DI) coverage for themselves.
Self-employed individuals, who are not employers, may only elect
SDI coverage for themselves.



                                     9
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 28 of 53 Page ID #:218




            A UI claimant can usually collect 26 weeks of regular

 state UI benefits.     The CARES Act provides for additional

 Pandemic Emergency Unemployment Compensation (“PEUC”), which

 provides up to 13 weeks of additional payments, for a total of

 39 weeks of benefits.      PEUC is available to persons who were or

 are fully or partially unemployed at any time between from March

 29 through December 26, 2020.       Persons with a regular UI claim,

 a PUA claim or a PEUC extension filed between March 29 and July

 25, 2020, also receive Federal Pandemic Unemployment

 Compensation (“FPUC”), which is the extra $600 per week.

            Persons applying for PUA benefits do not need to

 submit any supporting documents to the EDD with their

 applications.    Claimants enter their total income for the 2019

 calendar year on the application.        The stated income will be

 used to pay the minimum benefits of $167 per week.          EDD may

 request documentation to provide proof of the stated income. 8

 If the income information provided by the PUA claimant meets an

 annual earnings threshold of $17,368 or more, the EDD will work

 as quickly as possible to verify the claimant’s income using

 other resources available to EDD in order to increase the PUA

 weekly benefit amount.

            Like regular UI claims, PUA claims can be filed

 online.   When an individual files a PUA claim online, EDD

 automatically maintains certain information regarding the filing

 of the claim.    This information includes the date and time the

      8In general, EDD accepts items such as an annual tax
return, 1099 forms, W-2s, and pay stubs as proof of income.



                                     10
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 29 of 53 Page ID #:219




 claim was submitted, the name of the person for whom the claim

 was filed, and the IP address of the computer, or ISP account,

 that was used to file the claim.

            A PUA claimant must answer various questions to

 establish his/her eligibility for PUA benefits.          The claimant

 must provide his/her name, Social Security Number, and mailing

 address.    The claimant must also identify a qualifying

 occupational status and COVID-19 related reason for being out of

 work.

            After it accepts a UI claim, including a claim

 submitted pursuant to the PUA program, EDD typically deposits UI

 funds every two weeks to an Electronic Bill Payment (“EBP”)

 debit card administered by the Bank of America (“BofA”), which

 the claimant can use to pay for his/her expenses.          The EBP card

 is sent via the U.S. Postal Service to the claimant at the

 address the claimant provides in their UI claim.          Claimants can

 activate their debit card over the phone or online.

            When receiving regular UI benefits, a claimant must

 complete a Continued Claim Form (DE 4581) and certify every two

 weeks, under penalty of perjury, that he/she remains unemployed

 and eligible to receive UI benefits. EDD authorizes and deposits

 payment to the EBP debit card after it receives the Continued

 Claim Form.    On or about April 23, 2020, California Secretary of

 Labor Julie Su directed the EDD to temporarily suspend the

 requirement for UI claimants to provide unemployment




                                     11
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 30 of 53 Page ID #:220




 certifications (Continued Claim Forms). 9       The Continued Claim

 Form was waived to prevent any unnecessary delays in dispensing

 benefit payments.

            At present, weekly PUA benefits typically range from

 $40 to $450.    In order to receive the maximum weekly benefit of

 $450, a claimant must have earned $11,674.01 or more in the

 highest quarter of the claimant’s base employment period.


      D.    Background Information regarding GABRIELA LLERENAS

            EDD Criminal Investigator Dolores Wilder (CI Wilder)

 has informed me that she learned the following from the Human

 Resources Division of EDD:

            a.    LLERENAS is also known as “Maria G. Sandoval” 10

and was employed under that name by EDD from September 11, 2000,

to March 28, 2002.

            b.    On or about March 28, 2002, LLERENAS voluntarily

resigned from EDD after admitting to fraudulently processing and

paying entire claims, and receiving checks mailed to addresses

that she, or persons known to her, controlled.

            c.    On or about April 11, 2002, LLERENAS was indicted

on 25 counts of mail fraud, in violation of 18 U.S.C. § 1341, in

United States v. Sandoval et al., Case No. 2:02-cr-00150-LKK


     9 The temporary suspension of the continued claims forms
covered the weeks ending March 14, 2020 through May 9, 2020.
      10
       EDD Criminal Investigator Dolores Wilder investigated
“Maria Sandoval” in 2002 and recognizes LLERENAS as the person
she knew as “Maria Sandoval.” Investigator Wilder also
determined that the Social Security Number “Maria Sandoval” used
is the same number as is being used by LLERENAS.



                                     12
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 31 of 53 Page ID #:221




(E.D. Ca.).      The charges arose from a scheme to obtain

fraudulent disability benefits administered by EDD.           On August

2, 2001, a superseding indictment was filed adding a twenty-

sixth mail fraud count.      LLERENAS pleaded guilty to counts one

and 26 of the superseding indictment and was sentenced on

February 19, 2003, to 37 months in the custody of the Bureau of

Prisons, to be followed by three years of supervised release,

and ordered to pay $900,000 in restitution.

            d.     On or about May 29, 2014, “Maria Gabriela

Sandoval” was charged with false statement, representation or

concealment, grand theft of personal property, forgery, identity

theft, and insurance fraud, in violation of California

Unemployment Insurance (UI) Code 2101(A) (eight counts),

California Unemployment Insurance Code 2116, California Penal

Code (PC) 487(A), California PC 470(A), California PC 530.5(A)

and California PC 550(A)(1).       On or about May 7, 2015, LLERENAS

aka Sandoval was convicted of two counts of violating UI Code

2101(A), and one count of violating each of UI Code 2116, PC

487(A), PC 530.5(A) and PC 550(A)(1), for a total of six felony

counts, and sentenced to five years’ probation and 365 days jail

(suspended).

              LLERENAS does not currently work for EDD.


      E.    The Scheme to Fraudulently Obtain UI Benefits

            1.     The Fraudulent Claim Submitted for CW1

            On August 31, 2020, Cooperating Witness 1 (CW1)

 contacted EDD and alleged that an EDD employee from the UI



                                     13
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 32 of 53 Page ID #:222




 department was attempting to extort CW1 for assisting CW1 to

 obtain UI payments. 11

             On September 3, 2020, DOL-OIG and EDD agents

 interviewed CW1, who provided the following information:

             a.   In or around June 2020, CW1’s friend “Eli,” known

to agents as Eliu Almonte Murillo (“MURILLO”) told CW1 that

MURILLO had a cousin who worked at EDD.        MURILLO said that her

cousin helped people file UI claims and could help CW1 file a UI

claim.     MURILLO said that her cousin helped MURILLO receive

$9,000 in UI benefits and her sister (name unknown) receive

$12,000 in UI benefits.      MURILLO said that everybody paid her

cousin to file their UI claims.       MURILLO said that sometimes

people paid her cousin by giving a portion of their UI benefits

to MURILLO, who sent them to her cousin.        CW1 expressed interest

in using MURILLO’S cousin to file a UI claim because CW1 was not

well versed in using computers.

             b.   A day or two after speaking with MURILLO, CW1

received a call from LLERENAS.       LLERENAS told CW1 that she worked

for EDD and that she operated like a tax preparer.          LLERENAS told

CW1 that she would prepare CW1’s UI application and file it with

EDD for a $1,500 fee.     CW1 told LLERENAS that $1,500 was a lot of

      11
       In 1996, CW1 was convicted of possessing a bad
check/money order. In 1998, CW1 was convicted of possessing a
check/money order to defraud. In 2004, CW1 was convicted of
false checks/records/certs/etc. In 2006, CW1 was convicted for
violating parole. In 2010, CW1 was convicted of false
checks/records/certs/etc., burglary, and receiving known stolen
property. In 2016, CW1 was convicted of possessing a blank check
with the intent to defraud, shoplifting, making a fictitious
check, forgery with intent to defraud, and obtaining credit
using another’s ID.



                                     14
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 33 of 53 Page ID #:223




money and that CW1 was willing to pay LLERENAS $100, but not

$1,500.   LLERENAS told CW1 that they would talk about it later.

CW1 provided LLERENAS with CW1’s name, Date of Birth (DOB),

Social Security Number (SSN), email address, and phone number,

which CW1 understood LLERENAS would use to file a UI claim on

CW1’s behalf.

             c.   LLERENAS told CW1 that CW1 would receive a letter

from EDD, followed by a debit card from EDD.         LLERENAS asked CW1

to send LLERENAS a picture of the debit card once it arrived for

LLERENAS’ files and paperwork.

             d.   Sometime later, CW1 received an EBP debit card in

the mail.    CW1 sent LLERENAS a picture of the EBP debit card as

requested.    LLERENAS then told CW1 that CW1 owed LLERENAS $4,000

in addition to the $1,500 she originally quoted to CW1 as the fee

for filing the claim.     CW1 told LLERENAS that the fee was crazy

and refused to pay LLERENAS.

             e.   CW1 attempted to use the EBP debit card to make a

PayPal transfer to a family member but the transaction was

declined.    CW1 called BofA and spoke with a representative to

determine why the card was not working.        The BofA representative

told CW1 that a new EBP debit card had been ordered and mailed to

an address in Tulare, CA, that was not CW1’s address.          CW1

believed that approximately $2,000 had been drawn down from CW1’s

EBP debit card balance.      CW1 reviewed each transaction with the

BofA representative and discovered that someone had used CW1’s

EBP debit card at Promo Creek and at a Smoke Shop location in

Tulare.   CW1 understands that MURILLO works for the Smoke Shop,



                                     15
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 34 of 53 Page ID #:224




although at a different Tulare location than the one where the

EBP debit card had been used.

            f.    CW1 then called LLERENAS and said that CW1 knew

LLERENAS had ordered a new card on CW1’s account.          LLERENAS told

CW1 that if CW1 did not pay LLERENAS, CW1 was going to have

problems.   LLERENAS told CW1 that LLERENAS needed to get paid

and, if LLERENAS were paid, then CW1 would not have problems.

            g.    CW1 received 10 additional EBP debit cards in

CW1’s name after this conversation.       CW1 asked MURILLO about

these cards and MURILLO told CW1 that LLERENAS was just “messing”

with CW1 because CW1 refused to pay LLERENAS.

            CW1 provided copies of text messages between CW1 and

LLERENAS that were sent between approximately July 9, 2020 and

July 24, 2020. 12

            a.    In one undated text, LLERENAS told CW1:

“Let’s be real[.]
If it wasn’t for everything
I’ve done you wouldn’t
have gotten anything
I already told you let the
card arrive pay me and you
will continue getting your
deposits every two weeks
without any issues”
            b.    In a separate undated text, LLERENAS told CW1:

“Look I’m no longer going


      12
       CW1 provided screenshots of the text messages. Some of
the screenshots of the messages contain dates and times, while
others do not. I have estimated the time period in which the
text messages were sent based on the dates visible in the
screenshots. The actual time period of the text message
conversation may be broader than these dates.



                                     16
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 35 of 53 Page ID #:225



to work for free
I invested a lot of time
into your claim
First they didn’t want to
pay you because you had
a prior false/statement
penalty to serve
Then Burger King was
refusing to allow EDD to
pay you because you left
the job on your own
I got all that crap reversed
and got you the most of
the most so you could be
happy
But obviously with you I
cannot never do enough
for”


            EDD Investigator Wilder queried EDD databases and

 determined the following:

           a.     On May 29, 2020, an application for UI benefits

was submitted in CW1’s name.      The application stated that CW1 was

self-employed as a “party-events decorator and desserts baker for

the events” and received an annual salary of $65,400.          The

application further stated that CW1 was an independent contractor

with reportable income (ex. IRS Form 1099) and CW1 had been

forced to stop working because COVID-19 had severely limited

CW1’s ability to continue CW1’s customary work activities.

           b.     CW1’s UI claim was submitted online from IP

address 47.148.243.205.      (As discussed in paragraph 42(a), below,

this IP address is registered to SUBJECT PREMISES 1.)

            On October 6, 2020 CW1 told EDD Investigator Wilder

that CW1 had never been employed as a party-events planner and

desserts baker and had never received an annual salary of



                                     17
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 36 of 53 Page ID #:226




$65,400.    CW1 also stated that CW1 did not work as an

independent contractor from 2018 to 2020.

            I have reviewed a BofA transaction history statement

 associated with the EBP debit card that was issued in response

 to the UI application submitted in the name of CW1.           These

 records show:

            a.    The initial address provided to BofA for this EBP

debit card account is CW1’s address.

            b.    The EBP debit card for this account was mailed to

CW1’s address on or about October 30, 2017. 13

            c.    On July 10, 2020, CW1’s EBP debit card was

reported lost or stolen.

            d.    Between July 10, 2020 and August 27, at least 8

replacement cards were ordered and mailed to CW1’s address.

            e.    On or about July 13, 2020, a new EBP debit card

on CW1’s account was mailed to 2003 Essex Ave, Tulare, CA 93274.

According to the California DMV, MURILLO provided 2003 Essex

Ave, Tulare, CA 93274 as a mailing address to register her

vehicles.

            I have reviewed ATM surveillance photos documenting

 cash withdrawals conducted from July 9, 2020 to August 26, 2020,

 using the EBP debit card issued to CW1.




      13
       BofA issued the EBP debit card to CW1 for an unrelated
disability insurance claim filed with EDD. BofA does not issue
new EBP cards to claimants for new claims. BofA instead reloads
existing EBP debit cards with any new benefits that are being
provided by EDD.



                                     18
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 37 of 53 Page ID #:227




            a.    The review of the ATM surveillance photos

revealed that CW1 used the EBP debit card to make cash

withdrawals on July 9, 2020.

           b.     ATM surveillance footage shows a woman fitting

the description of MURILLO 14 using an EBP debit card in the name

of CW1 on July 17, 2020 and August 26, 2020.


            2.    Additional Fraudulent Claims

            Based on my training and experience, I know that

individuals scheming to fraudulently obtain UI benefits

generally follow recognizable patterns, including the following,

among others:

            a.    Using the identities of other people to file for

fraudulent UI benefits in the other persons’ names and then

collecting the UI funds.      In some instances, the named claimants

are victims of identity theft; in other instances, the named

claimants have provided their personal identifying information

to the schemers and have agreed to pay the schemers a portion of

the fraudulent benefits that are obtained; in yet other

instances, the named claimants believe they may be entitled to

benefits but do not know that the schemers are reporting false

information to EDD to fraudulently increase the amount of the

benefits claimed.     The fraudulently obtained UI benefits are

commonly accessed through ATM withdrawals.



      14
       My knowledge of MURILLO’s physical characteristics is
based on my review of MURILLO’S DMV photo.



                                     19
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 38 of 53 Page ID #:228




            b.    Using addresses the schemers control as the

addresses submitted to EDD for the claims so that EBP debit

cards and other EDD correspondence will be mailed to these

addresses and thus be accessible to the schemers.          According to

EDD records, six claims connected to the scheme described herein

were filed using 2003 Essex Ave, Tulare, CA 93274 as the

applicant’s mailing address.       As set forth in paragraph 34(e),

above, this address is connected to MURILLO.          Five of the six

claims were filed using IP address 47.148.243.205, which is

registered to SUBJECT PREMISES 1.         EDD records also show that

three claims connected to the scheme described herein were filed

using SUBJECT PREMISES 2 as the applicant’s mailing address.

            c.    Providing the same phone number or no phone

number for multiple UI claims for different claimants.           The

phone number is usually one that the schemers control.

            d.    Submitting multiple UI claims without providing a

driver’s license number or state identification number.

            Because PUA claims do not require supporting

 documentation, including Continuing Claim Forms which were

 temporarily suspended from March 14, 2020 through May 9, 2020,

 PUA has become a prime target for fraud.

            EDD queried its databases regarding the IP address

 (47.148.243.205) that was used to submit the fraudulent claim

 for CW1 and discovered that it had been used to file an

 additional 120 claims with EDD.

            EDD also queried EDD databases regarding LLERENAS’

 phone number (310) 936-2027 and identified two other claims that



                                     20
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 39 of 53 Page ID #:229




 used this phone number: one claim filed online from IP address

 47.148.242.160 and one claim from filed from IP address

 47.155.196.112.     EDD then queried EDD databases regarding the IP

 addresses 47.148.242.160 and 47.155.196.112 and identified 82

 additional claims filed online with EDD using these IP

 addresses.      To date, a total of 203 claims for PUA benefits have

 been identified that were filed online using one of these three

 IP addresses.

            Through research conducted by the EDD CI Division and

 my own investigation, I have learned that these 203 claims have

 other commonalities, as follows:

            a.     First, the occupation identified on most of these

claims is self-employed.

            b.     Second, as discussed in paragraphs 42 and 43,

below, 137 claims of these claims were submitted from two IP

addresses associated with SUBJECT PREMISES 1, and the remaining

66 claims were submitted from an IP address associated with

SUBJECT PREMISES 2.

            c.     One hundred ninety nine (199) of the 203 claims

were filed between May 6, 2020 and September 8, 2020.

            d.     One hundred twenty four (124) of the 203 claims

do not provide a phone number for the named claimant.

           e.      Fifty-five (55) of the 203 claims provide email

addresses that end in numerals “2020.”        For example, the email

address provided for claimant D.Z. is D[]Z[]2020@GMAIL.COM.




                                     21
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 40 of 53 Page ID #:230




           f.     One hundred thirty seven (137) of the 203 claims

do not provide a driver’s license number or state identification

card number for the named claimant.

            From March 15, 2020 to September 8, 2020, EDD paid out

approximately $1,012,447 in PUA benefits on the 203 claims that

were submitting using one of the three IP addresses associated

with SUBJECT PREMISES 1 and 2.


            3.    The Suspect Claims are Connected to LLERENAS and
                  the SUBJECT PREMISES

            One-hundred and thirty seven (137) of 203 PUA claims

 discussed above are connected to LLERENAS and SUBJECT PREMISES 1

 in the following ways:

            a.    According to Frontier Communications, CARLOS

LLERENAS was the subscriber for IP addresses 47.148.243.205 and

47.148.242.160 at the time the PUA claims were submitted online

to EDD from these IP addresses.        CARLOS LLERENAS’ Internet

service address is SUBJECT PREMISES 1 and his account remained

active as of September 29, 2020.

            b.    CARLOS LLERENAS’ California Department of Motor

Vehicles (“DMV”) driver’s license with an expiration date of

February 2, 2022, identifies SUBJECT PREMISES 1 as his

residential address.

            c.    On September 3, 2020, agents queried law

enforcement databases and determined that CARLOS LLERENAS and

GABRIELA LLERENAS own SUBJECT PREMISES 1.




                                     22
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 41 of 53 Page ID #:231




             d.     According to EDD, SUBJECT PREMISES 1 was provided

as CARLOS LLERENAS’s mailing address on a PUA claim filed with

EDD on May 15, 2020, in his name.

             e.     On September 27, 2020, DOL-OIG agents conducted

surveillance and observed a red Lexus sedan bearing California

license plate number DP509TD parked in the driveway of SUBJECT

PREMISES 1.       According to the California DMV, the vehicle is

registered to GABRIELA LLERENAS and CARLOS LLERENAS. The address

listed on the DMV registration is SUBJECT PREMISES 1.

             The remaining 66 PUA claims of the 203 claims

discussed above are connected to LLERENAS and SUBJECT PREMISES 2

in the following ways:

             a.     According to Frontier Communications, CDL Income

Tax Services 15 was the subscriber for IP address 47.155.196.112

at the time the PUA claims were submitted online to EDD.            CDL

Income Tax Services’ Internet service address is SUBJECT

PREMISES 2 and this account remained active as of October 2,

2020.

             b.     According to a company profile on

ptindirectory.com, 16 CDL Income Tax Service is located at SUBJECT

PREMISES 2 and is associated with Carlos D. Llerenas, AFSP.




     15 I believe that the “CDL” in the name “CDL Income Tax
Services” are the initials of Carlos Llernas’ full name, which
is Carlos Daniel Llerenas.
        16
       ptindirectory is the National Directory of Registered Tax
Return and Preparers and Professionals.



                                     23
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 42 of 53 Page ID #:232



             4.   Sample of the Suspect Claims Associated with
                  SUBJECT PREMISES 1

             Starting on September 10, 2020, and continuing to the

 present, I have reviewed the PUA claims that were submitted from

 the above-referenced IP address 47.148.243.205, which is

 registered to SUBJECT PREMISES 1.        By comparing the personal

 identification information on these claims with information in a

 law enforcement database, 17 I was able to identify ten of these

 PUA claims which appeared to be in the names of individuals with

 no current residence in California.        I then further investigated

 these ten claims and determined all of the claims were filed

 using similar information, as follows:

             a.   All 10 of the PUA claimants reported being

unemployed because of a “disaster,” namely COVID-19.

             b.   All 10 of the PUA claimants selected the

following self-attestation: “You are an independent contractor

with reportable income (ex. IRS Form 1099) and you are forced to

stop working because COVID-19 has severely limited your ability

to continue performing your customary work activities.”

             c.   All but one of the PUA claimants reported having

no driver’s license.

             d.   All but two of the PUA claimants reported having

no phone number.

///

///



      17   The database is TLOxp.



                                     24
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 43 of 53 Page ID #:233




                               PUA CLAIMANT D.F.

            I consulted the law enforcement database regarding the

information provided for D.F. on the PUA claim filed in D.F.’s

name, and learned the following:

           a.     The SSN provided for D.F., ending in 5218, was

issued to someone by the name A.B., not D.F.

           b.     The database shows that the SSN was issued to a

female, while the PUA claim indicates that it belongs to a male.

           c.     The database shows that the age of the true SSN

holder is 46 years younger than the age reported on the PUA claim

for D.F.

           d.     The database does not reflect any current

residential address for D.F. in California.

                            PUA CLAIMANT A.C.

            I consulted the law enforcement database regarding the

information provided for A.C. on the PUA claim filed in A.C.’s

name, and learned the following:

           a.     The database does not show any record of an A.C.

with the SSN used on the PUA claim; indeed, no one by the name

A.C. appears in the database.

            b.    The SSN provided for A.C., ending in 3997, was

issued to someone by the name J.M., not A.C.

           c.     The database does not reflect any current

residential address for J.M. in California.         The database shows

that J.M.’s address is an Army Post Office.

According to the Army Criminal Investigation Command, J.M.’s SSN

     ends in 3997, and J.M. is an enlisted member of the Army



                                     25
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 44 of 53 Page ID #:234




  stationed in Germany.     J.M. has been enlisted for at least the

                 past five years.     PUA CLAIMANT C.C.

            I consulted the law enforcement database regarding the

information provided for C.C. on the PUA claim filed in C.C.’s

name, and learned the following:

            a.    The database does not reflect any current

residential address for C.C. in California.

            b.    The mailing address provided on C.C.’s PUA claim

matches an address provided to the California DMV for MURILLO’s

vehicle registration. 18

                            PUA CLAIMANT E.F.

            I consulted the law enforcement database regarding the

 information provided for E.F. on the PUA claim filed in E.F.’s

 name, and learned the following:

            a.    The database does not reflect any current

residential address for E.F. in California.

            b.    The mailing address provided on E.F.’s PUA claim

matches an address provided to the California DMV for MURILLO’s

vehicle registration. 19

                            PUA CLAIMANT G.S.

            I consulted the law enforcement database regarding the

 information provided for G.S. on the PUA claim filed in G.S.’s




     18 On September 3, 2020, CW1 told agents that MURILLO now
lives at a different address in the same city.
      19
       On September 3, 2020, CW1 told agents that MURILLO now
lives at a different address in the same city.



                                     26
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 45 of 53 Page ID #:235




 name, and learned the database does not reflect any current

 residential address for G.S. in California.

                            PUA CLAIMANT J.A.

            I consulted the law enforcement database regarding the

information provided for J.A. on the PUA claim filed in J.A.’s

name, and learned the following:

            a.    The database does not reflect any current

residential address for J.A. in California.

            b.    The mailing address provided on J.A.’s PUA claim

matches MURILLO’s current residential address.

                            PUA CLAIMANT N.F.

            I consulted the law enforcement database regarding the

 information provided for N.F. on the PUA claim filed in N.F.’s

 name, and learned the following:

            a.    The SSN provided for N.F. was issued in Nevada.

            b.    The database does not reflect current residential

address for N.F. in California.

                            PUA CLAIMANT P.A.

            I consulted the law enforcement database regarding

information provided for P.A. on the PUA claim for P.A., and

learned the following:

            a.    The database shows that the SSN for P.A. was

issued in Illinois.

            b.    The database does not reflect any current

residential address for P.A. in California.

///

///



                                     27
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 46 of 53 Page ID #:236




                         PUA CLAIMANT FOR V.S.

            I consulted the law enforcement database regarding

information provided for V.S. on the PUA claim for V.S., and I

learned the following:

           a.     The database shows that the SSN was issued to

M.G., who is male, not V.S., who is female according to the PUA

claim.

            b.    The database does not reflect any current

residential address for M.G. in California.

                         PUA CLAIMANT FOR X.G.

            I consulted the law enforcement database regarding

 information provided for X.G. on the PUA claim for X.G., which

 was filed on May 11, 2020, and I learned the following:

            a.    The database does not reflect any current

residential address for X.G. in California.

            b.    The SSN used for X.G. on the PUA claim was used

to apply for UI benefits in Puerto Rico on April 30, 2020.


            5.    Sample of the Suspect Claims Associated with
                  SUBJECT PREMISES 2

            Starting on September 10, 2020, and continuing to the

 present, I have reviewed a random sample of five (5) of the PUA

 claims discussed above, which were submitted to EDD between

 April 27, 2020, and September 8, 2020.        Four of these PUA claims

 were electronically filed from the above-referenced IP address

 registered to SUBJECT PREMISES 2 and the fifth claim provided

 SUBJECT PREMISES 2 as its mailing address.




                                     28
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 47 of 53 Page ID #:237




                            PUA CLAIMANT L.M.

            I consulted a law enforcement database regarding

information provided for L.M. on the PUA claim for L.M., and I

learned the database does not reflect any current residential

address for L.M. in California.

                            PUA CLAIMANT R.M.

            I consulted the law enforcement database regarding

information provided for R.M. on the PUA claim for R.M., and I

learned the following:

            a.    The database does not reflect any current

residential address for R.M. in California.

            b.    The address provided on the PUA application filed

with EDD is SUBJECT PREMISES 2.

                            PUA CLAIMANT C.F.

            I consulted the law enforcement database regarding

information provided for C.F. on the PUA claim for C.F., and I

learned the database does not reflect any current residential

address for C.F. in California.

                            PUA CLAIMANT A.H.

            I consulted the law enforcement database regarding

 information provided for A.H. on the PUA claim for A.H., and I

 learned the database does not reflect any current residential

 address for A.H. in California.

                            PUA CLAIMANT A.M.

            I consulted the law enforcement database regarding

 information provided for A.M. on the PUA claim for A.M., and I

 learned the following:



                                     29
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 48 of 53 Page ID #:238




           a.     The database does not reflect any current

residential address for A.M. in California.

            b.    The database shows that the SSN provided for

A.M., who is male, was issued to M.P., who is female.


           V. TRAINING AND EXPERIENCE ON DIGITAL DEVICES 20

            Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I

 know that the following electronic evidence, inter alia, is

 often retrievable from digital devices:

           a.     Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.          Normally,

when a person deletes a file on a computer, the data contained in

the file does not disappear; rather, the data remain on the hard

drive until overwritten by new data, which may only occur after a

long period of time.     Similarly, files viewed on the Internet are

often automatically downloaded into a temporary directory or

cache that are only overwritten as they are replaced with more

recently downloaded or viewed content and may also be recoverable

months or years later.

      20
       As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.



                                     30
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 49 of 53 Page ID #:239




           b.     Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are not

kept in places where the user stores files, and in places where

the user may be unaware of them.       For example, recoverable data

can include evidence of deleted or edited files; recently used

tasks and processes; online nicknames and passwords in the form

of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.     The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.     Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for devices

or data that cannot currently be decrypted.




                                     31
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 50 of 53 Page ID #:240




            Based on my training, experience, and information from

 those involved in the forensic examination of digital devices, I

 know that it is not always possible to search devices for data

 during a search of the premises for a number of reasons,

 including the following:

           a.     Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

           b.     Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

            The search warrant requests authorization to use the

 biometric unlock features of a device, based on the following,

 which I know from my training, experience, and review of

 publicly available materials:

           a.     Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or eye,



                                     32
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 51 of 53 Page ID #:241




and the device will automatically unlock if that physical feature

matches one the user has stored on the device.         To unlock a

device enabled with a fingerprint unlock function, a user places

one or more of the user’s fingers on a device’s fingerprint

scanner for approximately one second.        To unlock a device enabled

with a facial, retina, or iris recognition function, the user

holds the device in front of the user’s face with the user’s eyes

open for approximately one second.

           b.     In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when a

device has been restarted or inactive, has not been unlocked for

a certain period of time (often 48 hours or less), or after a

certain number of unsuccessful unlock attempts.         Thus, the

opportunity to use a biometric unlock function even on an enabled

device may exist for only a short time.        I do not know the

passcodes of the devices likely to be found in the search.

           c.     Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress LLERENAS’ thumb and/or fingers on the

device(s); and (2) hold the device(s) in front of LLERENAS’ face

with his or her eyes open to activate the facial-, iris-, and/or

retina-recognition feature.

            Other than what has been described herein, to my

 knowledge, the United States has not attempted to obtain this

 data by other means.




                                     33
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 52 of 53 Page ID #:242



                          VI. ITEMS TO BE SEIZED

            Based on the foregoing, I respectfully submit that

 there is probable cause to believe that the items listed in

 Attachment B, which constitute evidence, fruits and

 instrumentalities of violations of Title 18, United States Code,

 Sections 1029, 1040, 1341, and 1349, will be found at SUBJECT

 PREMISES 1 and 2.

 ///

 ///

 ///

 ///




                                     34
Case 2:20-mj-04864-DUTY Document 3 Filed 10/26/20 Page 53 of 53 Page ID #:243




                             VII. CONCLUSION

            For all the reasons described above, there is probable

 cause to believe that evidence, fruits and instrumentalities of

 violations of Title 18, United States Code, Sections 1029 (Fraud

 and related activity in connection with access devices), 1040

 (Fraud in Connection with Emergency Benefits), 1341 (Mail

 Fraud), 1343 (Wire Fraud), and 1349 (Attempt and Conspiracy to

 Commit Mail or Wire Fraud) as described in Attachment B of this

 affidavit, will be found in a search of the SUBJECT PREMISES 1

 and 2, as further described above and in Attachment A-1 and A-2

 of this affidavit.



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
October, 2020.




HONORABLE CHARLES F. EICK
UNITED STATES MAGISTRATE JUDGE




                                     35
